Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 11, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160034                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Stephen J. Markman
            Plaintiff-Appellee,                                                                               Brian K. Zahra
                                                                                                        Richard H. Bernstein
  v                                                                  SC: 160034                         Elizabeth T. Clement
                                                                     COA: 345268                        Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     Saginaw CC: 84-000570-FC
  ROBIN RICK MANNING,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 21, 2019
  order of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the defendant’s successive motion for relief from judgment
  is “based on a retroactive change in law,” MCR 6.502(G)(2), where the law relied upon
  does not automatically entitle him to relief; and (2) if so, whether the United States
  Supreme Court’s decisions in Miller v Alabama, 567 U.S. 460 (2012), and Montgomery v
  Louisiana, 136 S. Ct. 718 (2016), should be applied to 18 year old defendants convicted of
  murder and sentenced to mandatory life without parole, under the Eighth Amendment to
  the United States Constitution or Const 1963, art 1, § 16, or both. In addition to the brief,
  the appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In
  the brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellee shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellee’s
  brief. The parties should not submit mere restatements of their application papers.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 11, 2019
           p1204
                                                                                Clerk